Case 14-83847   Doc 39   Filed 01/04/19 Entered 01/04/19 15:04:48   Desc Main
                           Document     Page 1 of 5
Case 14-83847   Doc 39   Filed 01/04/19 Entered 01/04/19 15:04:48   Desc Main
                           Document     Page 2 of 5
Case 14-83847   Doc 39   Filed 01/04/19 Entered 01/04/19 15:04:48   Desc Main
                           Document     Page 3 of 5
Case 14-83847   Doc 39   Filed 01/04/19 Entered 01/04/19 15:04:48   Desc Main
                           Document     Page 4 of 5
Case 14-83847   Doc 39   Filed 01/04/19 Entered 01/04/19 15:04:48   Desc Main
                           Document     Page 5 of 5
